         Case 1:18-cv-05108-LAP Document 61 Filed 05/21/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIBERTY HOLDINGS (NYC) LLC, and
DREAMBUILDER INVESTMENTS, LLC,

                       Plaintiffs,                  No. 18 Civ. 5108 (LAP)

-against-                                              MEMORANDUM & ORDER

APOSTA, INC., and GENE HACKER,,

                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

       In an Opinion & Order dated November 13, 2019, this Court

imposed monetary sanctions in the amount of $7,700 on Defendants

and Defendants’ Counsel Vincent J. Quigg (“Mr. Quigg”) for their

repeated,      deliberate       failure       to      appear    at    Court-ordered

conferences.       (See    Opinion    &       Order    Imposing      Sanctions   (the

“November 13 Order), dated November 13, 2019 [dkt. no. 45].)                       In

that order, the Court noted that “[s]hould Mr. Quigg and Defendants

fail to comply with [the] Order, the Court will not hesitate to

impose a more drastic sanction. (Id. at 13.) To no one’s surprise,

the Court must now act on that promise.

  I.      BACKGROUND

  The     Court   need    not   recount       Mr.     Quigg’s   laundry    list    of

transgressions that were the subject of the Court’s November 13

Order.    Given the severity of the sanctions the Court now imposes,




                                          1
      Case 1:18-cv-05108-LAP Document 61 Filed 05/21/20 Page 2 of 9



however, it will briefly review the course of events since the

issuance of that order.

     On   January   9,   2020,   the       Court   received    a    letter   from

Plaintiffs’    Counsel   Richard   Gora       (“Mr.   Gora”)       requesting   a

conference to discuss Defendants’ failure to comply with the

November 13 Order.       (See Letter Requesting Conference, dated

January 9, 2020 [dkt. no. 46].)            Specifically, Mr. Gora’s letter

noted that Mr. Quigg had failed to pay monetary sanctions, despite

the Court’s order that they were to be paid within 45 days of the

November 13 Order.   (Id. at 1)    In addition, Mr. Gora claimed that

Defendants had completely failed to comply with their discovery

obligations.    (Id.) Mr. Gora accordingly requested that the Court

issue an order to show cause why (i) Mr. Quigg’s pro hac vice

admission should not be revoked, (ii) Defendants’ Answer should

not be stricken, and (iii) a default judgment should not enter

against the Defendants. (Id. at 3.)1 The Court instructed counsel

for the parties to appear for a conference on January 30, 2020, to

discuss the substance of the letter.          (See Scheduling Order, dated

January 9, 2020 [dkt. no. 47].)




1 In reviewing the docket, the Court notes that Mr. Quigg’s pro
hac vice admission was never formally granted. For the purposes
of this order and in light of Mr. Quigg’s filing of documents
during this litigation, Mr. Quigg’s original request to be admitted
pro hac vice [dkt. no. 13] is GRANTED, retroactive to the date on
which it was originally filed (October 3, 2018).
                                       2
      Case 1:18-cv-05108-LAP Document 61 Filed 05/21/20 Page 3 of 9



     The night before the January 30 conference, an odd thing

happened.   Without further explanation, Mr. Quigg filed a notice

of appearance on behalf of another attorney named Harold J. Pokel

(“Mr. Pokel”).    (See Notice of Appearance, dated January 29, 2020

[dkt. no. 48].)    Notwithstanding the fact that lawyers do not file

notices of appearance for other attorneys, the notice did not

include any of Mr. Pokel’s contact information.        The next morning,

Mr. Pokel--but not Mr. Quigg--appeared at the scheduled conference

between   the   parties.   Mr.    Pokel   explained   to   the   Court   the

backstory behind his appearance:

     I sometimes take assignments through an agency called Per
     Diem, and that’s what happened yesterday. They called me and
     asked me if I would take this and represent on behalf of Mr.
     Quigg because he wasn’t going to be able to appear, and I
     said that I would do it, but that a notice of appearance had
     to be put in, at the very least, by counsel in California.
     And I was told this morning--I’ve had several telephone calls
     with Per Diem. They told me they have not be retained after
     all and they kind of left it to me whether to appear or not
     today, and I thought the right thing to do was appear.

(See Transcript of January 30 Conference, dated February 10, 2020

[dkt. no. 51] at 2:20-3:5.)      In addition, Mr. Pokel explained that

he spoke with someone from Mr. Quigg’s office, but he or she did

not provide him with any materials that would allow him to develop

a working knowledge of the case of the substance of the conference.

(Id. at 1:10-17.)    After thanking Mr. Pokel for being mindful of

his professional responsibilities, the Court agreed to issue the




                                    3
      Case 1:18-cv-05108-LAP Document 61 Filed 05/21/20 Page 4 of 9



order to show cause requested in Mr. Gora’s January 9 letter. (See

dkt. no 46.)

     On February 4, 2020, this Court ordered Defendants’ Counsel

Vincent J. Quigg (“Mr. Quigg”) to show cause why:

     (1)   The Answer of Defendants Aposta, Inc. and Gene Hacker,
           dated January 4, 2018 [dkt. no. 26] should not be
           stricken and a default not be entered against them; and

     (2)   Mr. Quigg’s pro      hac       vice   admission   should   not   be
           stricken; and

     (3)   Additional sanctions should not be imposed upon Mr.
           Quigg and/or Defendants Aposta, Inc. and Gene Hacker.


(See Order to Show Cause, dated February 4, 2020 [dkt. no. 50].)

The Court ordered Mr. Quigg to file his response to the order--if

any--by February 25, 2020.     No such response was filed.

     The Court originally scheduled a hearing on that Order to

Show Cause for March 9, 2020, (id.), but adjourned the conference

to a later date due to the fact that Mr. Quigg’s representation

that he had an appearance in another matter in California, (dkt.

no. 56.)   The Court only agreed to adjourn the March 9 hearing

after Mr. Quigg filed a sworn affidavit detailing the particulars

of the appearance and after the Court confirmed that appearance

with the California court.      (See dkt. nos. 54, 55, 56.)           In its

order granting the continuance, the Court noted that it “will not

grant any further adjournments for [the] conference.”           (See Order,

dated March 6, 2020 [dkt. no. 36].)


                                      4
      Case 1:18-cv-05108-LAP Document 61 Filed 05/21/20 Page 5 of 9



     On May 4, 2020, the Court ordered the parties to appear

telephonically on May 19, 2020, for a rescheduled hearing on the

Order to Show Cause.      (See Scheduling Order, dated May 4, 2020

[dkt. no. 57].)    Like clockwork, Mr. Quigg sought his escape on

the evening of May 18.     In a letter to the Court filed after the

close of business on May 18, Mr. Quigg requested a continuance of

the May 19 hearing first on the ground that, due to California’s

COVID-19-related stay at home order, his “office is not operating,”

“all of [his] staff has been sent home,” and he “do[es] not have

access to [his] files.”     (Quigg Letter, dated May 18, 2020 [dkt.

no. 58].)   He also claimed, without any evidence whatsoever, that

he has “been ill and not able to do any work.”         (Id.)    Mr. Quigg

neglected to explain why he could not have alerted the Court to

these issues at an earlier date.

     Mr. Gora filed a letter the same evening objecting to any

continuance of the May 19 conference.      (See Gora Letter, dated May

18, 2020 [dkt. no. 59].)    In that letter, Mr. Gora noted that Mr.

Quigg’s assertion that he could not do work due to the COVID-19

shutdown was belied by the fact that he had made numerous filings

in bankruptcy court in California and had an appearance scheduled

in bankruptcy court on the same day as the conference.                 (Id.)

Second, with respect to Mr. Quigg’s claim that he was too ill to

work, Mr. Gora argued that Mr. Quigg had provided no evidence of

his supposed condition that the Court could rely on.           (Id.)     The

                                   5
        Case 1:18-cv-05108-LAP Document 61 Filed 05/21/20 Page 6 of 9



Court denied Mr. Quigg’s request for a continuance that evening on

grounds substantially similar to those raised in Mr. Gora’s letter.

(See Order, dated May 18, 2020 [dkt. no. 60].)             A copy of that

order was e-mailed to Mr. Gora and Mr. Quigg that evening, and the

order was docketed the morning of May 19.

       The Court proceeded with the telephonic conference on the

order to show cause at noon on May 19 with a court reporter present.

Mr. Gora dialed in to the conference promptly at noon, but Mr.

Quigg did not do so.         In an effort to give Mr. Quigg one last

chance to appear, the Court did not go on the record until 12:11

p.m.    He did not appear.    The Court accordingly agreed to enter an

order imposing the sanctions requested in the Order to Show Cause.

  II.    DISCUSSION

  As discussed in the November 13 Order, Federal Rule of Civil

Procedure 16 empowers this Court, on motion or sua sponte, to

impose sanctions on an attorney or a party who fails to appear at

a scheduling or other pretrial conference,” does not participate

in good faith . . . in the [pretrial] conference, or “fails to

obey a scheduling or other pretrial order.”           See Fed. R. Civ. P.

16(f)(1)(C).       The   Court’s   discretion    to   impose   appropriate

sanctions under Rule 16(f) is very broad; Rule 16(f) equips the

Court with “discretion to impose whatever sanction it feels is

appropriate under the circumstances.”         Huebner v. Midland Credit



                                     6
      Case 1:18-cv-05108-LAP Document 61 Filed 05/21/20 Page 7 of 9



Mgmt., Inc., 897 F.3d 42, 53 (2d Cir. 2018)(quoting Advisory

Committee’s notes to 1983 amendment of Fed. R. Civ. P. 16(f)).

  As the Court warned in its previous order, such appropriate

sanctions under Rule 16 can be severe and can include “significant

sanctions, including striking pleadings, dismissal, entry of a

default judgment and contempt of court.”           Chen v. Marvel Food

Serv., LLC, No. 15 Civ. 6206 (JMA) (AYS), 2016 WL 6872626, at *2

(E.D.N.Y. Nov. 21, 2016).       (See also November 13 Order at 13

(citing Edwards v. Horn, No. 10 Civ. 6194 (RJS)(JLC), 2012 WL

1292672, at *1-2 (S.D.N.Y. Apr. 13, 2012) and U.S. v. Salten, No.

03 Civ. 578 (JS) (ARL), 2007 WL 1129392, at *1 (E.D.N.Y. Apr. 10,

2007).)     Indeed, the Court specifically noted in the November 13

Order that, given Mr. Quigg’s lengthy track record of flouting

scheduling orders, it had ample grounds to impose a default

judgment.     (See November 13 Order at 12-13.)        At the time, the

Court elected not to impose such a grave sanction out of the hope

that Mr. Quigg and Defendants would take advantage of “a second

chance to participate in this litigation on a good-faith basis.”

(Id. at 13.)

  Clearly, the Court’s hope was misplaced.        Since the issuance of

the November 13 Order, Mr. Quigg has remained undeterred.             First,

neither he nor Defendants have paid to Plaintiffs the monetary

sanction originally imposed by the November 13 Order, despite the

Court’s demand that it be paid within 45 days of that order.           This

                                   7
         Case 1:18-cv-05108-LAP Document 61 Filed 05/21/20 Page 8 of 9



alone is grounds for imposing additional sanctions.             See Durant v.

Traditional Investments, Ltd., No. 88 Civ. 9048 (PKL), 1992 WL

51557 (S.D.N.Y. March 12, 1992)(imposing additional sanctions

where     defendant    failed   to    pay   previous   award    of     monetary

sanctions).         Second, Mr. Quigg has continued his practice of

seeking continuances at the last minute based on excuses that can

charitably be described as misleading.             Notwithstanding the fact

that misleading the Court could separately serve as justification

for     sanctions    under   Rule    11,2   this   tendency    shows   immense

disrespect for the Court, for the litigants, and for Mr. Quigg’s

opposing counsel.3        Third, and most importantly, Mr. Quigg has

failed to appear for two additional Court-ordered conferences

since the issuance of the November 13 Order.            Given the substance

of that prior order, the Court need not explain why this would

serve as a proper basis for imposing additional sanctions.




2 See, e.g., Macolor v. Libiran, No., 2015 WL 1267337, at *4
(S.D.N.Y. Mar. 18, 2015) (noting that “making a false statement
with an intent to mislead the Court certainly meets [the]
definition” of “subjective bad faith” required for the imposition
of sanctions under Rule 11.).
3 As demonstrated by the incident involving Mr. Pokel and the

January 30 conference, see supra at 2-3, this practice has also
evinced Mr. Quigg’s disrespect for other attorneys admitted to
practice in the Southern District of New York.     That Mr. Quigg
would attempt to pass off his professional responsibilities in
this matter to another attorney without so much as bothering to
speak to him personally or provide him with background information
on the representation is inexcusable.
                                        8
         Case 1:18-cv-05108-LAP Document 61 Filed 05/21/20 Page 9 of 9



      Accordingly, and given Mr. Quigg’s failure to demonstrate any

reason why such sanctions should not be opposed, the Court elects

to impose the full range of sanctions described in the Court’s

February 4 Order to Show Cause.             (See supra at 3-4 (citing dkt.

no. 50).)

  III. CONCLUSION

  For the reasons detailed above: (1) Mr. Quigg’s original request

to be admitted pro hac vice [dkt. no. 13] is GRANTED, retroactive

to October 3, 2018, see supra n.1; (2) the Clerk of the Court is

directed to strike the Answer of Defendants Aposta, Inc. and Gene

Hacker dated January 4, 2018 [dkt. no. 26]; (3) a default judgment

is entered against Defendants Aposta, Inc. and Gene Hacker; and

(4) the Clerk of the Court is directed to revoke Mr. Quigg’s pro

hac   vice    admission    in    the   Southern    District   of   New   York.

Plaintiffs     may   initiate    an    inquest    into   damages   before   the

undersigned. In addition, Plaintiff may make an additional request

for monetary sanctions in the form of attorney’s fees against Mr.

Quigg and/or Defendants Aposta, Inc. and Gene Hacker from the date

of the original order imposing sanctions.

SO ORDERED.

Dated:       New York, New York
             May 21, 2020

                                __________________________________
                                LORETTA A. PRESKA
                                Senior United States District Judge


                                        9
